Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 

Claims 1-3, 5-7, 9-10, 13  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hossack et al. (US 2007/0083111, hereinafter Hossack) in view of Stevenson et al. (US 2010/0194541, hereinafter Stevenson).
            
Hossack discloses a ultrasonic probe comprising:
a housing (see Figs. 1-2A); and
a plurality of radio-frequency identification (RFID) tags (See Fig. 2A which has an RFID tag 203, also para. 0024 states that “ In one embodiment according to the present invention, as shown in FIG. 2-3, the catheter 202 may have an RFID chip 203, such as Maxwell ME1 or ME2 RFID chip, mounted on the connector 206 on the proximal end of the catheter 202 for storing information and communicating with the interface device 308. In an alternative embodiment, the catheter may have a second RFID chip (not shown) mounted 180 degrees from the first RFID chip 203.”

    PNG
    media_image1.png
    242
    354
    media_image1.png
    Greyscale

Hossack discloses wherein the ultrasonic probe further comprises a shielding film provided inside the housing (see shielding provided in paragraph 0015); “When more than a single use is permissible, the catheter may have a shield, for example lead, positioned over the RFID chip to protect the RFID chip”).  Lead will inherently provide shielding from external noise.

However, Hossack fails to explicitly teach that the RFID tags are disposed between the housing and the shielding film.
		In the same field of endeavor in the subject of RFID tags located within devices within a patient’s body Stevenson discloses an RFID that receives and emits information of the device it is attached to and such RFID tag 40 is located within the housing 10 but outside the shielding cover 32 because doing so will allow to avoid interference provided by the shielding material if the RFID tag where to be placed inside the shielding; See Fig. 9 below (see para. 0069, “FIG. 9 is very similar to FIG. 8, except that an RFID tag 40 in one preferred form of the present invention is shown embedded within the plastic header block 38. The reason one would place the RFID tag 40 in the header block 38 is that the header block materials are non-metallic and are therefore transparent to electromagnetic energy from an RFID reader. This is particularly advantageous if the RFID frequency were to be at 13.56 MHz or above. For low frequency RFID tags (LF) that operate typically at 50 to 135 kHz range, the RFID tag 40 could be in the header block 38 or even inside the titanium housing 32 of the AIMD 10. However, to achieve optimum read range, it's preferable that the RFID tag's antenna 42 not be inside the electromagnetic shielded housing 32 of the AIMD 10.”
	It would have been obvious to one skilled in the art at the time of the invention to modify Hossack such that the RFID tags where placed within the housing but outside the shielding layers as disclosed by Stevenson because doing so will allow to avoid interference provided by the shielding material if the RFID tag where to be placed inside the shielding (see para. 0069).
	
    PNG
    media_image2.png
    349
    473
    media_image2.png
    Greyscale


Furthermore, regarding the limitation that the RFID tags are “attached to a surface of the shielding film, Stevenson discloses that the RFID 50 can be bonded and therefore “attached” as claimed to the structure the RFID is located using an encapsulant 92 such as epoxy, silicone or the like in order to provide mechanical stability for the RFID 50 so that it is resistant to shock and vibration, (see para. 0080 “microchip 50 embedded in an optional encapsulant 92. This can be any type of non-conductive epoxy, silicone or the like. Since it's inside the hermetic seal, it is not important that the encapsulating 92 be non-toxic or biocompatible. The purpose of the encapsulating 92 is to simply provide mechanical stability for the microchip 50 so that it is resistant to shock and vibration”
Therefore, it would have been obvious engineering design choice to one skilled in the art at the time the invention was made to glue the RFID 50 to the shield since doing so would then provide mechanical stability for the RFID 50 so that it is resistance to shock and vibration (see para. 0080).
With respect to claim 2, Hossach discloses the ultrasonic probe of claim 1, wherein the RFID tag includes identification information about the ultrasonic probe (see para. 0009, “information” about the device ultrasound catheter).

With respect to claim 3, Hossach discloses the ultrasonic probe of claim 1, further comprising a piezoelectric member configured to receive echo-ultrasonic 

With respect to claim 5, Hossach discloses the ultrasonic probe of claim 1, wherein the RFID tag includes a recognition surface provided with an antenna pattern that is configured to transmit the identification information upon receiving a signal to request the identification information (the surface of the RFID chip 203 is considered the recognition rate; further Hossack provide for an antenna to read such RFID chip, see para. 0010).

With respect to claim 6, Hossach discloses the ultrasonic probe of claim 5, wherein at least two of the plurality of RFID tags have the recognition surfaces, respectively, which are oriented in directions different from each other (Hossack provides that . “In an alternative embodiment, the catheter may have a second RFID chip (not shown) mounted 180 degrees from the first RFID chip 203.” See para. 0024, therefore the surfaces are oriented in directions different from each other.
.
With respect to claim 7, Hossach discloses the ultrasonic probe of claim 6, wherein at least two of the plurality of RFID tags have the recognition surfaces, respectively, which are oriented in directions opposite to each other (Hossack provides that . “In an alternative embodiment, the catheter may have a second RFID chip (not shown) mounted 180 degrees from the first RFID chip 203.” 
.
With respect to claim 9, Hossach discloses the ultrasonic probe of claim 1, wherein at least one of the plurality of RFID tags is detachably provided on a surface of the housing (see para. 0014).

With respect to claim 10, Hossach discloses the ultrasonic probe of claim 4, wherein at least one of the plurality of RFID tags is provided between the housing and the shielding film (see para. 0015).
With respect to claim 13, Hossach discloses the ultrasonic probe of claim 1, wherein the identification information includes at least one of a name, a type, a manufacturer, a manufacturing date, and a serial number of the ultrasonic probe, and an identification number determined by a user (see para. 0009).


Claims 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Hossack et al. (US 2007/0083111, hereinafter Hossack) in view of Stevenson et al. (US 2010/0194541, hereinafter Stevenson), as applied to claim 1 above, in view of Cohen (US 2013/0338503).

With respect to claim 11, Hossach discloses the ultrasonic probe of claim 1, including an external cable (see Fig. 1) but fails to explicitly teach

an internal cable configured to connect the external cable to the piezoelectric member.
Cohen in the same field of endeavor in the subject matter of ultrasound imaging discloses a strain relief and an ultrasound cable connected to a processor (see Fig. 1 below).
It would have been obvious to one skilled in the art to modify Hossack to have a strain relief as disclosed by Cohen in order to protect the endo of the probe from breaking.

    PNG
    media_image3.png
    461
    368
    media_image3.png
    Greyscale


Claims 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Hossack et al. (US 2007/0083111, hereinafter Hossack) in view of Stevenson et al. (US 2010/0194541, hereinafter Stevenson) in view of Cohen (US 2013/0338503), as applied to claim 11, in view of Yokota (US 2010/0321736).

With respect to claim 12, Hossach discloses the ultrasonic probe of claim 11, but fails to teach wherein at least one of the plurality of RFID tags is provided at one of the external cable, the strain relief and the internal cable.
Yokota in the same field of endeavor in the subject of RFID system registration  provides an RFID tag attached to a cable because doing so will allow for error free identification of the element the RFID is attached (see para. 0005, 0006, 0008, 0030, 0036, 0038,0060)
It would have been obvious to one skilled in the art to modify Hossack to have a to attach an RFID to an external cable because doing so allow for error free identification of the element the RFID is attached (see para. 0005, 0006, 0008, 0030, 0036, 0038,0060)

				Response to Arguments
Applicant’s arguments filed 11/23/2020 have been reviewed but are not persuasive.
regarding the limitation that the RFID tags are “attached to a surface of the shielding film, Stevenson discloses that the RFID 50 can be bonded and therefore “attached” as claimed to the structure the RFID is located using an microchip 50 embedded in an optional encapsulant 92. This can be any type of non-conductive epoxy, silicone or the like. Since it's inside the hermetic seal, it is not important that the encapsulating 92 be non-toxic or biocompatible. The purpose of the encapsulating 92 is to simply provide mechanical stability for the microchip 50 so that it is resistant to shock and vibration”
Therefore, it would have been obvious engineering design choice to one skilled in the art at the time the invention was made to glue the RFID 50 to the shield since doing so would then provide mechanical stability for the RFID 50 so that it is resistance to shock and vibration (see para. 0080).

Regarding the argument that Stevenson is non-analogous art and therefore a prima facie case for obviousness does not exist it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Stevenson explicitly deals with the problem of the use of RFIDs and the locations of these within the medical instrument, as is the applicant’s invention.
, 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793